— Appeal by defendant from a judgment of *1011the Supreme Court, Suffolk County, rendered April 26, 1976, convicting him of possession of weapons, etc., as a misdemeanor, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Supreme Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. This matter began with the defendant’s arrest on April 15, 1972. His trial was delayed by the People’s appeal from an order suppressing a weapon found in the defendant’s car. The People prevailed on the appeal (People v McCaskey, 46 AD2d 692). That appeal was decided by this court in October, 1974. After winning, the prosecution did nothing to bring the case to trial and the defendant did nothing to prevent it from being brought to trial. The defendant finally pleaded guilty to possession of weapons, etc., as a misdemeanor, in March, 1976, after his motion to dismiss the indictment, on the ground that his right to a speedy trial was violated, was denied. The People offer no explanation for the delay and agree that the defendant is entitled to a dismissal of his indictment under the circumstances. We agree (see CPL 30.30, subd 1, par [a]; People v Staley, 41 NY2d 789; People v Singer, 44 NY2d 241). The court commends the District Attorney for his candor and forthrightness in consenting to a reversal of the judgment and dismissal of the indictment. Titone, J. P., Suozzi, O’Connor and Mangano, JJ., concur.